Citation Nr: 1533867	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  10-22 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for residuals of head injury.

2.  Entitlement to service connection for residuals of head injury, to include headaches and vertigo.

4.  Entitlement to service connection for lower back disability.

5.  Entitlement to service connection for hypertension.

(The issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), will be addressed in a separate decision because the Veteran has appointed a different representative for this issue.) 







REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active duty from October 1975 to April 1977.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  In October 2014, the Veteran testified via video conference at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The Board notes that the Veteran originally filed a claim for service connection for residuals of head injury in August 2000, and his claim was denied in May 2001.  In May 2005, he again filed for service connection for residuals of head injury, specifying symptoms of memory loss, seizures and headaches.  The RO declined the reopen the claim in a September 2005 rating decision.  The Veteran again filed a claim in November 2007, for service connection for head trauma, as well as headaches and vertigo.  In the June 2008 rating decision, the RO denied entitlement to service connection for headaches, vertigo, and residuals of head injury.  The Veteran filed a notice of disagreement in July 2008, in which he stated he wanted to appeal "headaches, vertigo...residuals of head injury."  However, a statement of the case issued in May 2010 failed to address the issue of service connection for residuals of head injury, and only included the issues of service connection for headaches and vertigo.  Thus, the Veteran was left with no choice but to perfect his appeal only for service connection for the two listed symptoms.  However, a request to reopen his claims, filed in November 2014, makes it clear that the Veteran continues to disagree with the denial of service connection for all residuals of his head injury.  Furthermore, during the entirety of the appeal, it is clear that the Veteran believes his headaches and vertigo to be residuals of his head trauma, rather than separately incurred conditions.  Accordingly, the Board finds that the statement of the case issued in May 2010 was sufficient as to the procedural requirements under 38 C.F.R. § 19.9(c) (2014), and that the Veteran properly perfected his appeal as to all residuals of his head injury.  As such, this issue has been restated on the cover sheet.  

The Board notes that the Veteran was represented by Disabled American Veterans (DAV) in this appeal and at his hearing.  In November 2014, the Veteran submitted a VA Form 21-22 appointing Texas Veterans Commission as his representative.  With respect to the issues on appeal before the Board, the appointment of Texas Veterans Commission as the Veteran's representative is ineffective because this action is more than 90 days after VA notified the Veteran of certification in this appeal in June 2014.  Under 38 C.F.R. § 20.1304(b)(1)(i) (2014), a request for a change of representative in an appealed case may be made by motion to the Board on the basis of good cause.  As no such motion was filed, DAV remains the Veteran's representative in this appeal.

The appeal was processed using the Virtual Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The issue of entitlement to service connection for residuals of head injury, to include headaches and vertigo, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed notification letter dated in May 2001, the RO denied a claim for entitlement to service connection for residuals of a head injury, on the basis that the Veteran failed to provide evidence of residuals of the in-service head injury within one year of the date of separation to the present.

2.  The evidence received since the RO's May 2001 letter relates to diagnostic imaging showing right frontal lobe atrophy, and treatment for headaches, vertigo, and seizures, which raises a reasonable possibility of establishing the Veteran's claim of entitlement to service connection for residuals of head injury.

4.  The Veteran's lower back disability is not related to service.

5.  The Veteran's hypertension is not related to service. 


CONCLUSIONS OF LAW

1.  The May 2001 decision denying entitlement to service connection for residuals of a head injury is final and binding.  38 U.S.C.A. § 7105(c) (2014); 38 C.F.R. § 20.1103 (2014).

2.  The criteria for reopening the claim of entitlement to service connection for residuals of head injury have been met.  38 U.S.C.A. § 5108 (2014); 38 C.F.R. § 3.156(a) (2014).

4.  The criteria for service connection for lower back disability have not been met.  38 U.S.C.A. § 1131 (2014); 38 C.F.R. § 3.303 (2014).

5.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence to Reopen Claim for Residuals of Head Injury

Service connection for residuals of a head injury was denied in a May 2001 administrative denial, on the basis that there was no evidence that the Veteran experienced residuals of the purported in-service head injury.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period, and the rating decision therefore became final.  See 38 U.S.C.A. §§ 5103, 5103A, 7105 (2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2014).

The Veteran's application to reopen his claim for service connection for residuals of head injury, to include headaches and vertigo, was received in November 2007.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

The RO denied service connection for residuals of a head injury on the basis that there was no evidence of any residuals.  Therefore, in this case, new and material evidence would consist of evidence that the Veteran has a current residual of his purported head injury.  Since the  May 2001 administrative denial, evidence by VA includes head CT and brain MRI reports showing right frontal lobe atrophy, an emergency room treatment record showing treatment for severe headache and a March 2014 VA examination report wherein the Veteran reported daily occipital headaches with frontal pressure.  The Board finds that this evidence is new and material, and serves to reopen the claim.  

However, as will be discussed in the Remand section below, further development is necessary in order to adjudicate the Veteran's claim.

II. Service Connection for Back Condition and Hypertension

The Veteran contends that his current lower back pain is related to an incident in service in which he purportedly fell off a tank during combat.  The Board acknowledges that the Veteran currently has pain in his lower back, and diagnostic imaging from August 1991 indicates degenerative changes in the lower lumbar spine with a metallic device seen overlaying the right sacral area.  However, his current condition is not related to service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Establishing service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

Service connection may be granted on a presumptive basis for certain chronic diseases, including hypertension, if the disability was manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3), 3.309(a).  Alternatively, where the chronic disease is noted in service, but is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity after discharge may still permit service connection as a chronic disease.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

The Veteran's claims for service connection for a lower back disability arise from a purported incident in 1976, in which he claims he sustained shrapnel wounds to the head, fell off a tank, and injured his spinal cord.  According to the Veteran, while stationed in Baumholden, Germany, he was working on a tank during a war game exercise when his unit started receiving enemy fire.  See Treatment Records dated October 30-31, 2000; October 2014 Hearing Transcript.  The Veteran claims that during this incident, he had to defend himself by killing a man who was "coming out of the snow."  Treatment Record dated October 31, 2000.  Then, "a round came in," causing an explosion and rendering him unconscious.  Id.; October 2014 Hearing Transcript.  The Veteran then woke up in a hospital in Kaiserslautern, Germany.  Id.  He contends that as a result of the falling off the tank while unconscious, he sustained a fractured jaw and injury to his spinal cord.

The Board finds that to the extent the Veteran's claimed back disability may be attributed to the incident described, his account of the incident is not credible.  First, there is no evidence in his medical records that he experienced such an incident.  Rather than fracturing his jaw during combat, the Veteran's STRs show that he fractured his jaw after he fell while intoxicated, and hit the left side of his face on a concrete step at a bar.  Treatment Record dated August 16, 1976.  The Veteran lost consciousness for approximately 15 minutes, and was taken to the Baumholder Health Clinic by military police, where he was given Tylenol and later diagnosed with a fractured jaw.  An abrasion on the left lumbar area was also noted; however no other back injuries were documented.  Id.  Other STRs indicate that the Veteran was on one occasional struck by a slow moving vehicle, and also sustained a neck and head injury from falling down the stairs.  Treatment records dated October 25, 1976, and July 13, 1976.  However, there is no evidence to corroborate the Veteran's account of engaging in enemy combat.

To the contrary, the Veteran's VA psychiatric treatment providers have found the Veteran to be not credible when relating this story.  In an October 30, 2000 treatment record, the Veteran's clinical social worker noted that there was no record of the event the Veteran described, and that the Veteran's memories of the event appeared to be either sequelae of his traumatic brain injury or confabulations in support of malingering.  In either event, the psychiatrist determined that without substantiating documentation, the incident appeared to be figments of the Veteran's imagination.  The same day, a treating psychiatrist noted that the Veteran had a pattern of questionable and unreliable history, which repeated itself throughout the clinical interview.

In sum, the Veteran's account of the 1976 combat incident is neither reliable nor consistent with the other evidence of record, and thus, not credible.  Therefore, service connection for a lower back condition based on that incident must be denied.

The Board has considered whether entitlement to service connection for a lower back condition may be established on another basis.  However, the evidence shows that the Veteran's current lower back condition is not related to service.  First, the Board finds that there is no in-service back injury to which the Veteran's current condition could be related.  Although the Veteran stated in his October 2014 hearing that he received treatment for his back in 1977, there is no documentation of treatment until 1987.  There are no back injuries recorded in the Veteran's STRs, other than the abrasion incurred after he fell in the bar.  Furthermore, his entrance and separation examinations reported normal clinical findings of the spine.  Notably, the Veteran's separation examination report contains an abnormality and annotation with regard to identifying body marks, scars and tattoos, but does not mention any back injury.  It is reasonable to expect that since at least one other issue was noted at the time of the examination, a back injury would also have been recorded.

Additionally, the Board finds the Veteran's account regarding the onset and occurrence of his lower back pain to be not credible.  On his initial application for benefits, the Veteran reported the date of his back injury as 1987.  VA Form 21-526, dated November 1990.  Medical records in the file also indicate that he first injured his back in 1987 due to a work injury.  Treatment record dated June 12, 2000; see also August 1991 VA examination.  It was not until May 2000 that he began asserting he had injured his back while stationed in Germany.  Treatment record dated May 30, 2000.  Again, the incident to which the Veteran attributes his back injury has been determined by mental health professionals to be a figment of his imagination.  Accordingly, the Board finds his statements regarding onset of lower back pain during service to be not credible.

As there is no competent and credible evidence of an in-service injury or opinion relating the Veteran's condition to an in-service event, the Veteran's claim for service connection for lower back condition must be denied.

The Veteran also claims to have hypertension that is related to service, in that he contends that excessive drinking, caused by his in-service injuries, led to hypertension.  As an initial matter, the Board notes that the evidence of record does not show that the Veteran has a current diagnosis of hypertension.  The Board acknowledges that the Veteran claimed in his October 2014 video hearing that he receives treatment for hypertension at the Houston VA Medical Center, and the VA has not received updated treatment records.  However, the Board finds that evidence of a current diagnosis is not necessary to decide the claim, since it must be denied on other grounds.

First, there is no evidence of hypertension during or within one year of service.  The Veteran's service treatment records (STRs) show that he had normal blood pressure readings during service.  His October 1975 enlistment examination revealed a normal blood pressure reading of 122/64.  His March 1977 separation examination shows a normal reading of 110/70.  At both examinations, the Veteran's heart and vascular system were found to be clinically normal.  Furthermore, the Veteran indicated no history of high or low blood pressure on his in-service medical history reports.  Rather, the Veteran admitted in his October 2014 hearing that he did not receive treatment for hypertension until 2008.  Accordingly, the Board finds that service connection for hypertension is not warranted on a direct or presumptive basis.




Additionally, there is no evidence relating the Veteran's current hypertension to service, except for his own assertions.  However, to the extent that the Veteran contends that he drank "every day to kill the pain" caused by any in-service injuries, and the resulting tension on his body caused his hypertension, entitlement to service connection on that basis is prohibited.  October 2014 Hearing Transcript; 38 U.S.C.A. § 1131 ("no compensation shall be paid if the disability is a result of the veteran's own willful misconduct or the abuse of alcohol or drugs.")  

In summary, the Board finds that service connection for hypertension cannot be granted on a direct or presumptive basis.  There is no evidence of hypertension during or within one year of service, nor any competent medical evidence suggesting that the Veteran's current hypertension is related to his military service.  Therefore, the Veteran's claim for service connection for hypertension must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107(b).

III. VA's Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veterans Claims Assistance Act of 2000 (VCAA).  Notice letters dated in June 2005 and January 2008 are of record.  The RO has obtained pertinent medical records including the Veteran's STRs and VA outpatient treatment reports.

The Board notes that the Veteran has not been provided a VA medical examination in relation to his claims for service connection for lower back disability and hypertension, nor has the VA requested the Veteran's Social Security Administration records.  See VA Treatment Record dated October 30, 2010.  However, the weight of the evidence shows that there was no in-service incurrence of hypertension or lower back injury to which a competent medical opinion could relate the current disability.  Consequently, since neither a VA medical examination nor the Veteran's SSA records could aid in substantiating the claims on appeal, further development is not necessary to decide the claim.  38 U.S.C.A. § 5103A(a)(2); see also 38 C.F.R. § 3.159(d) (2014) (noting that "VA will discontinue providing assistance in obtaining evidence for a claim if the evidence obtained indicates that there is no reasonable possibility that further assistance would substantiate the claim.")

Finally, the Veteran testified at a hearing before the Board in October 2014.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative and the VLJ asked relevant questions concerning the onset and etiology of the Veteran's disabilities.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2014).


ORDER

New and material evidence having been received, the claim of service connection for residuals of head injury is reopened, and to that extent only is the appeal granted.

Entitlement to service connection for lower back disability is denied.

Entitlement to service connection for hypertension is denied.


REMAND

The Board finds that remand is necessary to afford the Veteran a VA examination to address the residuals of his head injury.  As discussed above, the Veteran's STRs note that he hit his head and neck when falling down the stairs in July 1976, and hit his head again and lost consciousness in August 1976.  Post-service medical records show that the Veteran has frontal lobe trauma.  See Head CT report dated August 30, 1998; Brain MRI report dated June 7, 2000.


The VA obtained a medical opinion regarding the etiology of the Veteran's headaches in March 2008, and the examiner concluded that the Veteran's current headaches are most likely related to chronic use and abuse of benzodiazepines and muscle relaxers.  Although the VA examiner acknowledged the frontal lobe trauma, it remains unclear as to the nature of the other claimed head trauma residuals, specifically whether the Veteran has head trauma residuals related to the documented in-service head injuries, or instead related post-service substance abuse.  Accordingly, the Veteran should be afforded a VA examination in order to determine whether the head trauma noted in service is causing any residuals, specifically vertigo, memory loss, blurred vision, depression, and sleep disorder.  


Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an examination to determine all current diagnoses(if any) relating to the documented in-service head injuries and for an opinion as to whether the Veteran currently has head trauma residuals related to service. 

All necessary special studies or tests should be accomplished and clinical findings must be reported in detail. The claims folder must be made available to the examiner prior to the evaluation.  

The examiner must provide a detailed and complete rationale for his/her opinions, and must address other examiners' conclusions in light of the current findings

The examiner must respond to the following questions:



a) Does the Veteran currently have likely residuals of head trauma? If so, list the associated symptoms and diagnoses.

b) Is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran has head trauma residuals related to the documented incidents in service, or are any such residuals more likely of post service onset, to include abuse of benzodiazepines, muscle relaxers, and alcohol , and less likely related to active duty?

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Readjudicate the claim on appeal.  If the benefit sought on appeal is not granted, the appellant and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2013).





______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


